                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

CHARLES D. SHATTUCK-KNAEBEL,                       )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 1:18-CV-212 CAS
                                                   )
JASON LEWIS, et al.,                               )
                                                   )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Charles D. Shattuck-Knaebel’s motion

for leave to commence this civil action without prepayment of the required filing fee. Having

reviewed the motion and the financial affidavit submitted in support, the Court has determined

that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an initial partial

filing fee of $1.50. See 28 U.S.C. § 1915(b)(1). Additionally, the Court will grant plaintiff’s

motion to file an amended complaint, and require plaintiff to file an amended complaint on a

Court-provided form within thirty (30) days of the date of this order.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s
account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of his motion to proceed in forma pauperis, plaintiff has submitted a certified

inmate account statement. The certified inmate account statement shows an average monthly

deposit of $7.50. The Court will therefore assess an initial partial filing fee of $1.50, which is 20

percent of plaintiff’s average monthly deposit.

                                                  Discussion

        Plaintiff is currently an inmate at Potosi Correctional Center in Mineral Point, Missouri.

On August 24, 2018, plaintiff filed a complaint pursuant to 42 U.S.C. § 1983. The complaint

names Jason Lewis, Paula Reed, Bruce Hannebrink, Cliffton Cossey, Joshua Carter, and

Unknown Samples as defendants. On September 27, 2018, plaintiff filed a motion for leave to

file an amended complaint and a motion for leave to file a supplemental complaint. Plaintiff

seeks to correct a previously unknown defendant’s name, add new defendants, request more

specific relief, and change his legal claims. Having reviewed plaintiff’s motions and the

memoranda in support, the Court will grant plaintiff’s motion for leave to file an amended

complaint and deny his motion to file a supplemental complaint. Furthermore, the Court will

direct plaintiff to file his amended complaint according to the instructions set forth below.

        Plaintiff should type or neatly print the amended complaint. The amended complaint

must be on the Court-provided form, which will be sent to plaintiff. See E.D. Mo. L.R. 45 -

2.06(A) (“All actions brought by pro se plaintiffs or petitioners should be filed on Court-

provided forms”). In the “Caption” section of the Court-provided form, plaintiff must clearly




                                                      2
name each and every party he is intending to sue. See Fed. R. Civ. P. 10(a) (“The title of the

complaint must name all the parties”).

       In the “Statement of Claim” section, plaintiff must provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to

a single set of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff should begin by writing the

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should write a

short and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant. It is important that plaintiff establish the responsibility of each separate

defendant for harming him. That is, for each defendant, plaintiff must allege facts showing how

that particular defendant’s acts or omissions violated his constitutional rights. The Court

emphasizes that the “Statement of Claim” requires more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849

F.3d 400, 404 (8th Cir. 2017).

       Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C.

§1915. Plaintiff’s failure to make specific factual allegations against each defendant will result in

the dismissal of that defendant. Plaintiff is warned that the filing of an amended complaint

completely replaces the original complaint. This means that claims that are not re-alleged in the

amended complaint will be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees



                                                 3
Litig., 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an amended complaint

supercedes an original complaint and renders the original complaint without legal effect”). If

plaintiff fails to file an amended complaint on a Court-provided form within thirty (30) days in

accordance with the instructions set forth herein, the Court will dismiss this action without

prejudice and without further notice to plaintiff.

                                   Motion to Appoint Counsel

       Plaintiff has also filed a motion to appoint counsel. “A pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d

538, 546 (8th Cir. 1998). A district court may appoint counsel in a civil case if the court is

“convinced that an indigent plaintiff has stated a non-frivolous claim…and where the nature of

the litigation is such that plaintiff as well as the court will benefit from the assistance of

counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to

appoint counsel for an indigent litigant, the Court considers relevant factors such as the

complexity of the case, the ability of the pro se litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the pro se litigant to present his or her claim. Phillips v.

Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present

his claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to

be unduly complex. The Court will entertain future motions for appointment of counsel as the

case progresses.




                                                     4
       Accordingly,

       IT IS HEREBY ORDERED that plaintiff Charles D. Shattuck-Knaebel’s motion to

proceed in forma pauperis is GRANTED. [Doc. 2]

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.50 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that plaintiff Charles D. Shattuck-Knaebel’s motion to

appoint counsel is DENIED, without prejudice. [Doc. 3]

       IT IS FURTHER ORDERED that plaintiff Charles D. Shattuck-Knaebel’s motion for

leave to file an amended complaint is GRANTED. [Doc. 9]

       IT IS FURTHER ORDERED that plaintiff’s motion for leave to file a supplemental

complaint is DENIED, as plaintiff is ordered to file an amended complaint. [Doc. 9]

       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of the Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided form, in accordance with the instructions set forth above, within thirty (30)

days from the date of this order.

       Plaintiff’s failure to timely comply with this order will result in the dismissal of this

case without prejudice and without further notice.




                                                 5
       IT IS FURTHER ORDERED that upon the filing of the amended complaint, the Court

will review the amended complaint pursuant to 28 U.S.C. § 1915.




                                              CHARLES A. SHAW
                                              UNITED STATES DISTRICT JUDGE



Dated this 26th day of November, 2018.




                                              6
